CAMPBELL, Judge.
The superior court has jurisdiction to try a misdemeanor to which a plea of guilty or nolo contendere is tendered in lieu of a felony charge. G.S. 7A-271 (a) (4).
G.S. 15-140 provides that “[i]n any criminal action in the superior court where the offense charged is a misdemeanor, the defendant may waive the finding and return into court of a bill of indictment. If the defendant pleads not guilty, the prosecution shall be on a written information, signed by the solicitor, which information shall contain as full and complete a statement of the accusation as would be required in an indictment. No waiver of a bill of indictment shall be allowed by the court unless by the consent of the defendant’s counsel . . . . ”
When the offense charged is a misdemeanor alid defendant’s plea is not guilty, the requirements for a waiver of indictment and trial upon an information signed by the solicitor are the same as in “noncapital” felony cases under G.S. 15-140.1. Although the statute (G.S. 15-140) does not require trial on an information signed by the solicitor when the defendant pleads guilty to a misdemeanor, “ [n] otwithstanding, whether the plea be guilty or not guilty, in all cases the better practice is the preparation of an information.” State v. Bethea, 272 N.C. 521, 158 S.E. 2d 591 (1968).
The defendant having entered a plea of guilty to a valid information upon waiver of indictment, this appeal brings up for review only the question whether the facts charged constitute an offense punishable under the laws and constitution. State v. Hodge and State v. White, 267 N.C. 238, 147 S.E. 2d 881 (1966). Appeal upon conviction following a guilty plea presents for review only the question whether error appears on the face of the record proper. State v. McClure, 13 N.C. App. 634, 186 S.E. 2d 609 (1972).
The facts charged in the instant case constitute a punishable offense. State v. Tripp, 9 N.C. App. 518, 176 S.E. 2d 892 (1970). Defendant’s waiver of indictment was properly *419made; he was charged under a valid information, and his plea of guilty was knowingly and voluntarily made. The punishment is within the limit authorized by statute.
No error.
Judges Morris and Parker concur.